FILED
                            NOT FOR PUBLICATION                                 AUG 01 2012

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JERRY RAY PARRISH,                                No. 09-55893

              Petitioner - Appellant,             D.C. No. 5:07-cv-01402-GW-AN

  v.
                                                  MEMORANDUM*
JAMES A. YATES,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                      Argued and Submitted February 15, 2012
                               Pasadena, California

Before: PREGERSON, HAWKINS, and BEA, Circuit Judges.

       Jerry Ray Parrish (“Parrish”) appeals the denial of his petition for a writ of

habeas corpus. Parrish argues on appeal that his sentence, stemming from four

felony convictions under California’s three strikes law, is grossly disproportionate

to his crimes and therefore constitutes cruel and unusual punishment under the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Eighth Amendment. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Parrish’s three strikes sentence does not fail the gross disproportionality test.

See Lockyer v. Andrade, 538 U.S. 63, 73-76 (2003) (affirming a sentence of two

consecutive terms of twenty-five years to life for stealing $150 worth of video

tapes under California’s three strikes law); Ewing v. California, 538 U.S. 11, 21-22

(2003) (affirming a three strikes sentence of twenty-five years to life for the theft

of three golf clubs). Parrish has numerous prior misdemeanor and felony

convictions, including a felony conviction for robbery with the use of a firearm and

a felony conviction for robbery causing great bodily harm. In addition, his current

convictions are more serious than those in Lockyer and Ewing. Because the

California Court of Appeal’s decision affirming Parrish’s sentence was not

contrary to, or an unreasonable application of, clearly established federal law,

habeas relief may not be granted. See 28 U.S.C. § 2254(d).

      AFFIRMED.




                                           2